Case 1:18-cv-01691-.]PO Document 30 Filed 11/14/18 Page 1 of 1

AFFIDAVIT OF SERV.ICE BY U.S. FIRST CLASS MAIL

STATE OF NEW YORK )
) ss.:

COUNTY OF NEW YORK )

Gladys I. Perez, being duly sworn, deposes and says:

1. I am not a party to this matter, am over eighteen years of age and reside in West
New York, New Jersey.

2. On November 9, 2018, l personally served via First Class Mail the COPIES OF
ALL CASES AND OTHER AUTHORITIES CITED IN CLASSIC’S
MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION TO DISMISS,
NOTICE OF MOTION TO DISMISS PURSUANT TO FED.R.CIV.P. 12(B)(6)
(ECF Doc. N0. 26), MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT
CLASSIC SECURITY, LLC’S MOTION TO DISMISS THE AMENDED
COMPLAINT (ECF Doc. No. 27), DECLARATION OF ANDREW W. SINGER IN
SUPPORT OF DEFENDANT CLASSIC SECURITY, LLC’S MOTION TO
DISMISS THE AMENDED COMPLAINT (ECF Doc. No. 28), and NOTICE TO
PRO SE LITIGANT WHO OPPOSES A RULE 12 MOTION SUPPORTED BY
MATTERS OUTSIDE THE PLEADINGS PURSUANT TO LOCAL CIVL RULE
12.1 (ECF Doc. No. 29) by depositing and leaving a true copy thereof in a postpaid
Wrapper under the exclusive care and custody of the united states postal service Within
New York State upon:

Robert Williarns
P.O. Box 246
Bronx, NY 10467

wf)<\

GladysI. Perez
SWorn to before me this

14th day <%s:ber, 2018
NDRA KAMENETSKY SHEA
A!'~l_oEt);¢y Pub|tc State of New ¥ork

Not uth 29H5365167
QuaIItNied in 2New \'or\< Cnunv;

Commlssion Explres 10102}2021

